DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-21 and 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faxon et al. (US 5,464,395; hereinafter “Faxon”) in view of Hudson et al. (US 2002/0058960; hereinafter “Hudson”), Seibert (US 2004/0220155), Ashton et al. (US 2003/0158598; hereinafter “Ashton”), or Lezdey et al. (US 5,215,965; hereinafter “Lezdey”).    
                            
    PNG
    media_image1.png
    557
    873
    media_image1.png
    Greyscale


In relation to claim 20, Faxon shows in figure 1, a dilation catheter system (5) comprising: 
a guide (45); 
a shaft (10) and a dilator (25) coupled with a distal portion of the shaft, wherein the dilator (25) includes a coating [see Faxon; column 2, lines 21-24], wherein the coating includes a diagnostic or therapeutic substance [see Faxon; column 1, lines 8-12]; 
the catheter system configured to: (a) advance a distal end of the guide (45) within or near a target anatomy [see Faxon; column 5, lines 37-40]; (b) advance the dilator along the guide to thereby position the dilator within or near the target anatomy [see Faxon; column 5, lines 40-42]; and (c) expand the dilator such that the coating of the dilator is in contact with the target anatomy to deliver the diagnostic or therapeutic substance to the target anatomy [see Faxon; column 2, lines 21-24].
Faxon does not disclose the step of “expanding the dilator such that the coating of the dilator is in contact with the passageway of the nasal cavity to deliver the diagnostic or therapeutic substance to the passageway of the nasal cavity."  However, this step would have been considered conventional in the art at the time of filing as evidenced by the teachings of Hudson.

    PNG
    media_image2.png
    305
    848
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    301
    861
    media_image3.png
    Greyscale

Hudson shows in figures 1 and 2, a catheter system (50) having a balloon (44) which is inserted in a body cavity such as a nasal passageway [see Hudson; paragraph 0011].  Paragraph 0065 states: “the outer surface of the balloon is coated with an agent which facilitates blood coagulation. Examples of coating material include gelatin and collagen, but the invention is not limited to these.”  Accordingly, for an artisan skilled in the art, modifying the catheter system disclosed by Faxon for usage within the nasal passage area, as taught by Hudson, would have been considered obvious in view of the demonstrated conventionality of this coating application.  Moreover, the artisan would have been motivated to make the modification because infusing drugs utilizing a coating on an inflation balloon allows direct infusion to an affected area within the body.  
In relation to claim 21, as discussed above, Hudson demonstrates the conventionality of expanding a dilator such that the coating of the dilator is in contact with the passageway of the nasal cavity to deliver the diagnostic or therapeutic substance to the passageway of the nasal cavity.  Accordingly, since it is the size of a cavity within the body that dictates the dimensions of the catheter system used for insertion, for an artisan skilled in the art, designing a catheter system capable of insertion in various nasal areas [meatus, ostium, sinus, etc.] would have been considered an obvious design alternative based on catheter structural dimensions.


In relation to claims 24-26, Faxon does not disclose the infusion of a drug comprising corticosteroid to treat sinusitis of a patient.  Firstly, Seibert demonstrates the conventionality of using corticosteroids in the treatment of the nasal cavity or paranasal sinus cancer [see Seibert; paragraph 1315].  Secondly, Ashton demonstrates the conventionality of coating medical devices with a coating that includes a polymer matrix and a low solubility anti-inflammatory corticosteroid formulation, or low solubility codrug or prodrug of an anti-inflammatory corticosteroid formulation [see Ashton; abstract and paragraphs 0018, 0019, 0021].  Finally, Lezdey demonstrates the conventionality of using corticosteroids for treating asthma and sinusitis [see Lezdey; column 1, lines 13-20].  Accordingly, for an artisan skilled in the art, modifying the catheter system disclosed by Faxon with a coating of anti-inflammatory corticosteroid to treat sinusitis, as taught by the combination of teachings from Seibert, Ashton, or Lezdey, would have been considered obvious in view of the demonstrated conventionality of this particular coating application.  Moreover, the artisan would have been motivated to make the modification because infusing drugs utilizing a coating on an inflation balloon allows direct infusion to an affected area within the body.  
  In relation to claim 27, as discussed above, Faxon discloses in column 2, lines 21-24, a catheter configured to expand the dilator such that the coating of the dilator is in contact with the target anatomy to deliver the diagnostic or therapeutic substance to the target anatomy.
In relation to claim 28, as discussed above, Faxon shows in figure 1, a dilator comprising an expandable balloon (25) configured to dilate target anatomy to deliver the diagnostic or therapeutic substance to the target anatomy [see Faxon; column 2, lines 21-24].
	In relation to claim 29, as discussed above, Faxon discloses in column 2, lines 21-24, a guide including a lumen (40) [see Faxon; figure 1].
	In relation to claim 30, as discussed above, Faxon discloses the step of advancing the dilator along the guide to thereby position the dilator within or near the target anatomy [see Faxon; column 5, lines 40-42].
Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 31-36 are allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  
In relation to claim 22, the prior art of record does not disclose or suggest, inter alia, “wherein the act of expanding the dilator further comprises expanding the dilator such that the coating of the dilator is in contact with the passageway associated with drainage of a paranasal sinus to deliver the diagnostic or therapeutic substance to the passageway associated with the drainage of a paranasal sinus.”  In relation to claim 23, the prior art of record does not disclose or suggest, inter alia, “wherein the act of expanding the dilator further comprises expanding the dilator such that the coating of the dilator is in contact with the passageway associated with the drainage of the frontal sinus to deliver the diagnostic or therapeutic substance to the passageway associated with the drainage of a frontal sinus.”
In relation to claim 31, the prior art of record does not disclose or suggest, inter alia, the step of “advancing the working device along the guide to thereby position the working device within or near the passageway associated with the drainage of the paranasal sinus.”  In relation to claim 36, the prior art of record does not disclose or suggest, inter alia, the step of “advancing a distal end of the guide within or near a passageway associated with a drainage of a paranasal sinus of the patient.” 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection.  Hudson demonstrates the conventionality of applying a coating to a nasal cavity via inflatable balloon expansion.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783